Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 1 of 7 PageID #: 113




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE NEWELL BRANDS INC.                              Lead Case No. 18-cv-1696-CFC
DERIVATIVE LITIGATION


                    JOINT STIPULATION AND [PRQPQi~RDER
                    STAYING CASE PENDING RESOLUTION OF THE
           MOTIONS TO DISMISS IN THE RELATED SECURITIES CLASS ACTIONS

       WHEREAS, on October 29, 2018, Plaintiff Michelle Streicher filed a shareholder

derivative action on behalf of nominal defendant Newell Brands, Inc. ("Newell" or the

"Company") in this Court alleging breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, and violations of the Securities Exchange Act of 1934 against defendants

Michael B. Polk, Ralph J. Nicoletti, James L. Cunningham, III, Ian G.H. Ashken, Thomas E.

Clarke, Kevin Conroy, Scott S. Cowen, Michael T. Cowhig, Domenico De Sole, Martin E.

Franklin, Ros L'Esperance, Steven J. Strobel, Michael A. Todman, and Raymond G. Viault

(collectively, the "Individual Defendants" and together with Newell, the "Defendants"),

captioned Streicher v. Polk, et al., Case No. 1:18-cv-1696 (the "Streicher Action").

       WHEREAS, on October 30, 2018, Plaintiff Andy Martindale filed a shareholder derivative

action alleging substantially similar facts and making substantially similar claims against the

same defendants in this Court, captioned Martindale v. Polk, et al., Case No. 1: 18-cv-1703 (the

"Martindale Action");

       WHEREAS, on November 14, 2018, the Court entered an order consolidating the

Streicher Action and the Martindale Action (collectively, the "Derivative Litigation") and

further requiring the parties to meet and confer on a proposed schedule for the case moving

forward;
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 2 of 7 PageID #: 114




       WHEREAS, the parties hereby jointly stipulate to stay the Derivative Litigation until and

through the resolution of the motions to dismiss that will be filed in the related securities class

actions that were filed against Newell and certain of the Individual Defendants, captioned (1) In

re Newell Brands, Inc. Securities Litigation, Civil Action No. 18-cv-10878 (JMV) (JBC), in the

United States District Court for the District of New Jersey; and (2) Oklahoma Firefighters

Pension and Retirement System v. Newell Brands Inc., et al., Civil Action No. HUD-L-003492-

18, in the Superior Court of New Jersey, Hudson County (collectively, the "Securities Class

Actions").

       WHEREAS, the Securities Class Actions are governed by the Private Securities

Litigation Reform Act of 1995 ("PSLRA"), which imposes a stay on discovery in the Securities

Class Actions until after plaintiffs have established that they can state a claim for relief against

the defendants; and

       WHEREAS, this joint stipulation will promote the efficient and orderly administration of

justice by coordinating the Derivative Litigation with the Securities Class Actions.

       WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate,

and respectfully request that the Court enter an Order as follows:

        I.     The Derivative Litigation (including all discovery) shall be stayed until 30 days

after the entry of any order(s) denying all motions to dismiss in the Securities Class Actions, or a

final order dismissing the Securities Class Actions with prejudice.

       2.      If the stay of proceedings is lifted, the parties shall meet and confer and submit a

proposed scheduling order governing further proceedings in the Derivative Litigation, including

the date by which Defendants must answer or otherwise plead.

       3.      Defendants shall promptly provide Plaintiffs with copies of any documents




                                                 2
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 3 of 7 PageID #: 115




produced to the plaintiffs in the Securities Class Actions, to any plaintiffs in any related

derivative lawsuits, or to any purported shareholder of Newell in response to a related books and

records request.

       4.       Prior to the production of any documents by Defendants to Plaintiffs, the parties

shall enter into a confidentiality agreement and/or a protective order.

        5.      The parties shall promptly notify each other of any related derivative lawsuits that

they become aware of.

        6.      If the plaintiff in any related derivative lawsuit refuses to agree to a stay under

similar terms, Plaintiffs may lift the agreed-upon stay upon 30-days' notice in writing.

        7.      Defendants shall include Plaintiffs in any mediation with the plaintiffs in the

related Securities Class Actions and shall include Plaintiffs in any mediation with any purported

plaintiff in any related derivative lawsuit.

        8.      Notwithstanding this stay of the Derivative Litigation, Plaintiffs may file an

amended complaint during the pendency of the stay. Defendants shall be under no obligation to

respond to any such complaint while the Derivative Litigation is stayed, unless otherwise ordered

by the Court.

       9.       After the stay is lifted, Defendants shall not move to stay the Derivative Litigation

in deference to another derivative action.

       IT IS SO STIPULATED.




                                                  3
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 4 of 7 PageID #: 116




Dated: January 29, 2019              FARNANLLP

                                By: Isl BrianE. Farnan

                                     Brian E. Farnan (Bar No. 4089)
                                     Michael J. Farnan (Bar No. 5165)
                                     919 N. Market St., 12th Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 777-0300
                                     Facsimile: (302) 777-0301
                                     Email: bfarnan@farnanlaw.com
                                     Email: mfarnan@farnanlaw.com

                                    Liaison Counsel for Plaintifft and Liaison
                                    Counsel for Plaintifft Michelle Streicher and
                                    Andy Martindale

                                     THE ROSEN LAW FIRM, P.A.
                                    Phillip Kim
                                    275 Madison Avenue, 34th Floor
                                    New York, NY 10016
                                    Telephone: (212) 686-1060
                                    Facsimile: (212) 202-3827
                                    Email: pkim@rosenlegal.com

                                    Co-Lead Counsel for Plaintifft and Counsel
                                    for PlaintiffMichelle Streicher

                                    THE BROWN LAW FIRM, P.C.
                                    Timothy Brown
                                    240 Townsend Square
                                    Oyster Bay, NY 11771
                                    Telephone: (516) 922-5427
                                    Facsimile: (516) 344-6204
                                    Email: tbrown@thebrownlawfirm.net

                                    Co-Lead Counsel/or Plaintiffs and
                                    Counsel for PlaintiffAndy Martindale




                                    4
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 5 of 7 PageID #: 117




Dated: January 29, 20 I 9           RICHARDS LAYTON & FINGER, PA

                               By: Isl Travis S. Hunter
                                   Travis S. Hunter
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware I 9801
                                   Telephone: (302) 651-7564
                                   Facsimile: (302) 65 I-770 I
                                   Email: hunter@rlf.com

                                    OF COUNSEL:

                                    B. Warren Pope
                                    Bethany M. Rezek
                                    KING & SPALDING LLP
                                    I I 80 Peachtree Street, NE
                                    Atlanta, GA 30309
                                    Telephone: (404) 572-4600
                                    Facsimile: (404) 572-5100
                                    Email: wpope@kslaw.com
                                    Email: brezek@kslaw.com

                                    Counsel for Defendants Michael B. Polk,
                                    Ralph J. Nicoletti, James L. Cunningham, III,
                                    Thomas E. Clarke, Kevin Conroy, Scott S.
                                    Cowen, Michael T. Cowhig, Domenico De
                                    Sole, Steven J. Strobel, Michael A. Todman,
                                    and Raymond G. Viault and Nominal
                                    Defendant Newell Brands Inc.




                                    5
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 6 of 7 PageID #: 118




Dated: January 29, 2019             GREENBERG TRAURIG, LLP

                               By: Isl Steven T. Margolin
                                   Steven T. Margolin
                                   The Nemours Building
                                   1007 North Orange Street
                                   Suite 1200
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 661-7376
                                   Facsimile: (302) 661-7360
                                   Email: margolins@gtlaw.com

                                    OF COUNSEL:

                                    Joel M. Eads
                                    Kathleen M. Kline
                                    GREENBERG TRAURIG, LLP
                                    2700 Two Commerce Square
                                    2001 Market Street
                                    Philadelphia, PA 19103
                                    Telephone: (215) 988-7856
                                    Facsimile: (215) 988-7801
                                    Email: eadsj@gtlaw.com
                                    Email: klineka@gtlaw.com

                                    Counsel for Defendants Jan G.H Ashken,
                                    Martin E. Franklin and Ros L 'Esperance




                                    6
Case 1:18-cv-01696-CFC Document 7 Filed 01/31/19 Page 7 of 7 PageID #: 119




      PURSUANT TO THE STIPULATION, IT IS SO ORDERED.


                L_,_,___
DATED: ~~/.._,_,__
                                         ee. 'nc ~
                                        HONORABLE0LM F. ~OLLY
                                        UNITED STATES DISTRICT COURT




                                    7
